DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 5-20 of U.S. Patent No. 11,024,078 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite all limitations of the corresponding instant claims as shown in the table below.
17/089380
11,024,078 B2
1. A method comprising: 



generating a three-dimensional (3D) mesh of the subject based on frames of 

generating a transformed facial-mesh model based on a facial portion of the 3D mesh of the subject and a facial-mesh model; 
generating a hybrid mesh by combining the transformed facial-mesh model and at least a portion of the 3D mesh; 
generating a current 3D mesh of the subject based on frames of the time-synchronized video streams associated with a second time that temporally follows the first time; 
generating a deformed historical 3D mesh by applying a non-rigid deformation process to the hybrid mesh that deforms the hybrid mesh based on the current 3D mesh; and 
compressing the deformed historical 3D mesh to form at least one triangle-based 

receiving a plurality of time-synchronized video streams of a subject from video cameras at known vantage points; 
generating, based on the plurality of time-synchronized video streams, a three-
obtaining a facial-mesh model; generating a transformed facial-mesh model based on a facial portion of the 3D mesh of the subject and the facial-mesh model; 
generating a hybrid mesh by combining the transformed facial-mesh model and at least a portion of the 3D mesh; 
generating a current 3D mesh of the subject based on frames of the time-synchronized video streams associated with a second time that temporally follows the first time; 
generating a deformed historical 3D mesh by applying a non-rigid deformation process to the hybrid mesh that deforms the hybrid mesh based on the current 3D mesh; 
compressing the deformed historical 3D mesh to form at least one triangle-based 
identifying strips of the submesh triangles; generating triangle-strip data representing the identified strips of submesh triangles; generating compressed-submesh data that includes the triangle-strip data; and transmitting the compressed-submesh data to a receiver for reconstruction of the triangle-based 3D submesh of the subject.

1,19,20
3-4
2-3
5
5
6-17
7-18
18
6


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lodato et al (U.S. Pub. 2018/0350134 A1, already of record), and in view of Chen et al (U.S. Pub. 2019/0035149 A1, already of record) and de Aguiar et al (U.S. Pub. 2010/0149179 A1).
Regarding claim 1, Lodato et al teaches a method comprising: 
              generating a three-dimensional (3D) mesh of the subject based on frames of time-synchronized video streams of a subject, the frames associated with a first time (Fig. 2, paragraphs [0022]-[0024], [0038], [0044]-[0046], [0121], “The plurality of capture synchronicity in time, position, angle, etc.”  “Based on the received data (e.g., the metadata and the depth data), the rendering system may generate, for each vantage point associated with each respective capture device, a partial 3D mesh projected into a virtual 3D space to produce a partial virtual representation of the 3D scene in the virtual 3D space.”); 
          generating a current 3D mesh of the subject based on frames of the time-synchronized video streams associated with a second time that temporally follows the first time (paragraphs [0121], [0154], “Accordingly, method 2000 or method 2100 may be repeated for each other frame in the temporal sequence of frames to produce video output of a dynamic perspective image view of a virtual 3D space representative of a captured 3D scene.”).
However, Lodato et al does not teach generating a transformed facial-mesh model based on a facial portion of the 3D mesh of the subject and a facial-mesh model; generating a hybrid mesh by combining the transformed facial-mesh model and at least a portion of the 3D mesh; generating a deformed historical 3D mesh by applying a non-rigid deformation process to the hybrid mesh that deforms the hybrid mesh based on the current 3D mesh; and compressing the deformed historical 3D mesh to form at least one triangle-based 3D submesh of the subject, wherein the triangle-based 3D submesh includes a plurality of submesh vertices that define a plurality of submesh triangles.
Chen et al, in the same field of endeavor, teaches generating a transformed facial-mesh model based on a facial portion of the 3D mesh of the subject and a facial-mesh model; generating a hybrid mesh by combining the transformed facial-mesh model and at least a portion of the 3D mesh; generating a deformed historical 3D mesh by applying a non-rigid deformation process to the hybrid mesh that deforms the hybrid mesh based on the current 3D mesh (Figs. 4-5, 7, paragraphs 0085]-[0092], [0190], [0223], “the 3D face model of the user is generated by clipping the mesh of the user's head model with a 3D plane (defined by 2 vertices on the forehead and 1 vertex on the jaw) using the mesh-clipping algorithm described in [28]. This will yield a 3D mesh of the user's face with smooth boundaries. The 3D face model above is further refined into a watertight 3D face mask mesh using an off-the-shelf mesh solidification algorithm. The result can be used for 3D printing of personalised 3D face masks.” Paragraphs [0029]-[0030], [0074], [0219]-[0222] [0312], “The method may be one in which head geometry is improved for better realism by deforming an initial head model by rectifying the face landmark positions of the 3D model in the directions within an image plane of the at least one 2D image of the user's face, so that a projection of facial landmarks on the 3D face model is a similarity transform of the corresponding 2D facial landmarks in the at least one 2D image of the user's face.” “The method may be one in which a 3D thin-plate spline (TPS) deformation model is used to rectify a 3D geometry of a regressed head model to achieve better geometric similarity, so as to generate a smooth interpolation of 3D geometry deformation throughout the whole head mesh from control point pairs.” “The method may be one in which the template mesh fitting process is performed in a first stage by introducing a 3D morphable head model (3DMHM) as a 
de Aguiar et al, also in the same field of endeavor, teaches compressing deformable meshes (paragraphs [0021]-[0022], [0043]). As de Aguiar et al is combined with Chen et al and Lodato et al, that is, applying the compression of de Aguiar et al to the  deformed 3D meshes of the combination of Lodato et al and Chen et al, one would obtain the claimed feature of compressing the deformed historical 3D mesh to form at least one triangle-based 3D submesh of the subject, wherein the triangle-based 3D submesh includes a plurality of submesh vertices that define a plurality of submesh triangles. Again, the implementation of the combination may be done by combining the 
Regarding claim 18, the combination of Lodato et al, Chen et al, and de Aguiar et al would suggest the method of claim 1, wherein the transformed facial-mesh model is generated in response to aggregated error differences between feature points on the facial-mesh model and corresponding feature points on the facial portion (Chen et al: paragraphs [0241]-[0258], minimizing the landmarks re-projection error.).
Claim 19 recites a submesh-compression system comprising: a communication interface; a processor; and data storage containing instructions executable by the processor for causing a presenter server system to carry out a set of functions, the set of functions as in claim 1. The combination of Lodato et al, Chen et al, and de Aguiar et al would suggest a submesh-compression system comprising: a communication interface; a processor; and data storage containing instructions executable by the processor for causing a presenter server system to carry out a set of functions, the set of functions as in claim 1 (Lodato et al: Fig. 22, 2202,2204,2206. Also see rejection of claim 1 above.).
Claim 20 recites a non-transitory computer program product comprising computer-executable code that is operable, when executed by a processor, to cause the processor to execute steps as in claim 1. The combination of Lodato et al, Chen et .
Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome other rejections.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 has the similar scope of claim 1 of U.S. Patent No.11,024,078 B2. Claims 3-17 are the dependent claims of claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIZE MA/Primary Examiner, Art Unit 2613